Exhibit 10.1

September 18, 2006

Karen Krumeich

Dear Karen:

We are pleased to confirm our offer to have you join Aksys, Ltd. (the “Company”)
as our Interim Chief Financial Officer.  Your starting base salary will be
$28,000 per month, less applicable withholdings.  If you accept our offer, your
employment with the Company will begin on September 18, 2006.

You will commute from your home in New Jersey to the Company’s offices in
Lincolnshire, Illinois, and you will spend Monday through Friday (except for
holidays) each week working from the Company’s offices in Lincolnshire.  The
Company will reimburse your reasonable airfare expenses to commute from your New
Jersey residence to Lincolnshire in accordance with the Company’s expense
reimbursement policies.   Naturally, you are expected to purchase the
lowest-priced airline tickets reasonably available, such as by using low-cost
carriers and discount travel sites, and arranging your travel dates to be as
cost-effective as possible (e.g., by providing for a Saturday night stay where
practicable).  The Company will also arrange and pay for temporary lodging while
you are working at the Company’s office in Lincolnshire.

You will be eligible for paid vacation and holidays in accordance with the
Company’s policies, as amended from time to time.  The Company will also arrange
for your coverage under its directors’ and officers’ insurance policies, and
will reimburse your reasonable business expenses in accordance with its expense
reimbursement policies.  Aside from the foregoing, and consistent with the
Company’s Interim Executive Services Agreement with Tatum, LLC, you will not be
eligible to participate in any of the Company’s employee benefit programs
(including but not limited to group health coverage, 401(k) participation, stock
options, long-term disability or other group insurance coverage, or any form of
bonus or incentive compensation).  Accordingly, you hereby waive any present or
future eligibility to receive such benefits.

This letter and the Interim Executive Services Agreement with Tatum, LLC set
forth our entire agreement and understanding regarding the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral.  This letter may not be modified in any way
except in a writing signed by the Company’s President and you.  Please let us
know of your decision to join the Company by signing a copy of this offer letter
and returning it to us not later than September 18, 2006.  Your offer is
contingent on your execution of the Company’s proprietary information and
inventions assignment agreement, a copy of which


--------------------------------------------------------------------------------




is enclosed with this offer letter.  In addition, your offer is contingent upon
the Company’s satisfactory completion of a background and reference check.

The Company is an “at-will” employer.  That means that both employees and the
Company have the right to terminate employment at any time, with or without
advance notice, and with or without cause.  No one other than the Company’s
President has the authority to alter this at-will employment arrangement, to
enter into an agreement for employment for a specified period of time, or to
make any agreement contrary to this policy, and any such agreement must be in
writing and must be signed by the Company’s President and by the affected
employee.

You also must establish your identity and authorization to work as required by
the Immigration Reform and Control Act of 1986 (IRCA).  Enclosed is a copy of
the Employment Verification Form (I-9), with instructions required by IRCA. 
Please review this document and bring the appropriate original documentation on
your first day of work.

We look forward to the opportunity to work with you.  If you have any questions,
please feel free to give me a call.

Sincerely,

/s/ Howard J. Lewin

Howard J. Lewin
President and Chief Executive Officer

ACCEPTED AND AGREED:

/s/ Karen R. Krumeich                                                        
Signature

September 18, 2006                                                             
Date

 

2


--------------------------------------------------------------------------------